EXHIBIT 10.6

PHILLIPS-VAN HEUSEN CORPORATION




SCHEDULE OF NON-MANAGEMENT DIRECTORS’ FEES




EFFECTIVE JUNE 19, 2008







BOARD




Annual retainer

$40,000

 

Meeting fee

$2,000

If attended in person

Plus expenses

 

$1,000

If telephonic or director participates by phone

Equity Award – Restricted Stock Units

$120,000

This award is targeted to equal the number of restricted stock units with a
value of $120,000, rounded up to a number of restricted stock units that is
divisible by four (to reflect the four vesting dates of the award).

Presiding director fee

$15,000

 







AUDIT COMMITTEE




Fee to chair

$10,000

 

Meeting fee

$2,500

If attended in person

Plus expenses

 

$1,250

If telephonic or director participates by phone







COMPENSATION COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone







NOMINATING & GOVERNANCE COMMITTEE




Fee to chair

$5,000

 

Meeting fee

$1,500

If attended in person

Plus expenses

 

$750

If telephonic or director participates by phone






